 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CYNTHIA HOPSON,                                   No. 2:18-cv-01764-KJM-DB
12                       Plaintiff,
13           v.                                         ORDER
14    LODI-CALIFORNIA GLASS
      COMPANY, INC., et al.,
15
                         Defendants.
16

17

18                  On March 19, 2019, the court issued an order to show cause as to why this case

19   should not be dismissed for failure to prosecute under Federal Rule of Civil Procedure 41(b).

20   ECF No. 14. Plaintiff was given fourteen (14) days to respond; she has failed to do so.

21                  A district court “may act sua sponte to dismiss a suit for failure to prosecute.”

22   Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991). Further, Local Rule 110 provides: “Failure of

23   counsel or of a party to comply with these Rules or with any order of the Court may be grounds

24   for imposition by the Court of any and all sanctions authorized by statute or Rule or within the

25   inherent power of the Court.” E.D. Cal. R. 110. Because plaintiff has failed to file a response of

26   any sort to the court’s order to show cause, this action will be dismissed.

27   ///

28   ///
                                                        1
 1               Accordingly, it is hereby ORDERED:
 2               1. This case is DISMISSED with prejudice; and
 3               2. The Clerk of Court is instructed to close this case in its entirety.
 4               IT IS SO ORDERED.
 5   DATED: April 10, 2019.
 6

 7
                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
